         Case 1:19-cv-00080-RB-GJF Document 2 Filed 07/28/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


PERCY HOLCOMB,

       Petitioner,

vs.                                                                   No. 19-cv-080 RB-GJF


UNITED STATES OF AMERICA,

       Respondent.


              ORDER DENYING MOTION UNDER SECOND CHANCE ACT

       This matter comes before the Court on Percy Holcomb’s motion for relief under the Second

Chance Act. (Doc. 1.) The Clerk’s Office originally opened the matter as a 28 U.S.C. § 2241 habeas

proceeding, but the Motion seeks a recommendation regarding Mr. Holcomb’s placement in a

halfway house and/or home confinement. Specifically, Mr. Holcomb asks the Court to direct the

Bureau of Prisons (BOP) to place him in a residential reentry center (i.e., a Halfway House) for six

months and on home confinement for the remaining six months of his sentence. (Doc. 1 at 1.) The

Court therefore construes the Motion as a request for relief under the Second Chance Act, 18 U.S.C.

§ 3624(c).

        The Second Chance Act governs halfway house placements in the months leading up to a

prisoner’s release. See generally Pub. L. 110-199, 122 Stat. 657. It requires the “Director of the

BOP to ensure that a prisoner . . . spends a portion of the final . . . [prison] term (not to exceed 12

months) under conditions that will” aid the transition into society. 18 U.S.C. § 3624(c). The Second

Chance Act affords no relief here because Mr. Holcomb already completed his sentence and

severed contact with the Court. The Federal BOP Inmate Location website reflects he was released
        Case 1:19-cv-00080-RB-GJF Document 2 Filed 07/28/20 Page 2 of 2



on July 19, 2019. See https://www.bop.gov/inmateloc/. Accordingly, the “best this [C]ourt could

do for him would be to declare that he spent longer in prison [or a Halfway House] than he should

have,” which would not address the injury. Rhodes v. Judiscak, 676 F.3d 931, 935 (10th Cir. 2012)

(addressing mootness and motions to reduce sentence). For these reasons, the Court will deny the

Motion as moot and enter a judgment administratively closing the civil case.

       IT IS ORDERED that Percy Holcomb’s motion for relief under the Second Chance Act

(Doc. 1) is DENIED as moot; and the Court will enter a separate judgment administratively closing

the civil case (19-cv-080 RB-GJF).




                                            ________________________________
                                            ROBERT C. BRACK
                                            SENIOR U.S. DISTRICT JUDGE




                                                2
